Citation Nr: 0633698	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  00-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits from the Department of Veterans Affairs 
on behalf of his minor children.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2001, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, so that certain procedural and 
evidentiary development could be undertaken.  On remand, the 
veteran indicated his desire to appear for an RO hearing and 
such a proceeding was scheduled to occur in May 2005, but 
prior to its occurrence, the veteran withdrew his hearing 
request.  Following the RO's attempts to complete the other 
requested actions, the case has been returned to the Board 
for further review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

This case appears to have been prematurely returned to the 
Board on March 14, 2006.  The record indicates that on March 
6, 2006, the appellant requested that the RO extend the time 
for her response to a supplemental statement of the case 
issued in February 2006, to which the RO never responded.  
Due to absence of a response, the appellant then forwarded to 
the Board on March 28, 2006, much of what appears to have 
been her response to the RO's supplemental statement of the 
case of February 2006, including additional documentary 
evidence not previously considered by the RO, and without a 
waiver for its initial consideration by the RO.  

This is a claim for apportionment involving separate parties, 
each of whom is entitled to be represented.  The veteran has 
selected the Disabled American Veterans as his representative 
and his interests have been duly represented by that 
organization.  The appellant has sought and received 
representation from The American Legion until such 
organization abruptly withdrew from representing the 
appellant in August 2006, albeit without notice to the 
appellant.  Notice to the appellant of this development and 
of her right to obtain representation from another source is 
deemed to be in order.  See 38 C.F.R. § 20.608 (2006).  

As was set forth by the Board in April 2001 and is now 
reiterated, contested claim procedures are mandated by this 
appeal for entitlement to an apportionment of the veteran's 
compensation benefits.  To that end, the RO was instructed by 
way of the Board's remand directive in April 2001 to furnish 
the veteran a copy of the transcript of the Board's 
videoconference hearing of February 2001 and copies of the 
substantive appeal and other statements in the record 
submitted by the appellant and the veteran's daughter, and to 
provide the appellant with a copy of her daughter's March 
2001 statement and copies of the veteran's statements filed 
since June 1998 regarding the apportionment issue.  

In response, the veteran reportedly was furnished the hearing 
transcript of February 2001 and the appellant was provided 
the veteran's statements of August 14, 1998, April 2000, and 
January 29, 2001, according to RO correspondence sent to each 
in April 2003.  In addition, the appellant was sent the 
veteran's statements of August 1998 and June 2003, as well as 
her daughter's statement of March 2001, by way of the RO's 
correspondence of January 2004.  By its January 2004 letter, 
the RO provided the veteran with the appellant's statements 
of July, August, and October 1998, in addition to her 
February, April, and July 2000 statements, the correspondence 
from his daughter of March 2001, and the appellant's 
statements reported to have been received by VA in February 
2002 and June 2003.  

Contrary to the Board's request, however, the veteran was not 
provided the appellant's statements of March and December 
1998, nor was the appellant furnished the veteran's statement 
of June 1998, in contravention of the holding in Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  Moreover, no exchange 
of the appellant's December 2004 and March 2006 statements, 
or the veteran's February 2005 submission, is indicated.  

Lastly, compliance with 38 U.S.C.A. §§ 5102, 5103, 5103A as 
to notice to the appellant of the information and evidence 
necessary to substantiate her claim for an apportionment and 
the division of responsibility between the appellant and VA 
in obtaining Federal and non-Federal records is lacking.  
Stegall, supra.  

On the basis of the foregoing, and the need for updated 
financial data, this matter is REMANDED for the following 
actions:  

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2006), the 
veteran and the appellant must be 
notified what additional information and 
evidence are needed to substantiate the 
appellant's claim of entitlement to an 
apportionment of the veteran's VA 
disability compensation benefits, as well 
as any pertinent notice under 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran and 
appellant must also be notified of what 
portion of that evidence VA will secure, 
and what portion each party must submit.  
The parties must also be advised to 
submit all pertinent evidence not already 
on file that is held in their possession.  
If requested, VA will assist each party 
in obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that the party 
provides sufficient, identifying 
information and written authorization.

Depending on the response received from 
the veteran and appellant, any and all 
assistance due either party must then be 
afforded. 

2.  The appellant must be advised in 
writing of the withdrawal by The American 
Legion as her representative and of her 
right to select another representative to 
represent her interests in this appeal.  
A reasonable period of time must then be 
afforded the appellant to determine if 
representation is desired and, if so, by 
whom.  Actions needed to obtain input 
from any designated representative must 
then follow.  

3.  Each party must be furnished copies 
of each of the statements submitted by 
its adversary, which have not already 
been provided.  Such must include 
providing to the veteran those statements 
received by VA from the appellant in 
March and December 1998 and in December 
2004 and March 2006, and furnishing to 
the veteran the appellant's statements 
received by VA in June 1998 and February 
2005.

4.  Each party must be furnished VA 
financial status forms and requested to 
complete them in full and return same to 
the RO as soon as possible.  

5.  Lastly, the appellant's claim for 
entitlement to an apportionment of the 
veteran's VA disability compensation 
benefits on behalf of her minor children 
must be readjudicated on the basis of all 
of the evidence of record, including that 
submitted to VA in March 2006, and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the appellant and any representative she 
designates, as well as the veteran and 
his representative, must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.







The appellant and veteran need take no action until otherwise 
notified.  The appellant and the veteran have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the AMC/RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this remand 
is to obtain additional 
evidence and to preserve the parties' due process rights.  No 
inference should be drawn as to the outcome of this matter by 
the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


